DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Response to Amendment
Applicants’ submission, filed on 04/27/2021, in response to claims 1, 3-6, and 8-10 rejection from the final office action (02/04/2021) by amending claim 1 is entered and will be addressed below.
The examiner notices Applicants failed to underline the last 6 lines of claim 1.
Claim Interpretation
The “a first set of individual channels … a second set of individual channels”, while Applicants’ drawing shows channels is the void/empty space of the conduction device 2, Applicants’ Arguments (page 6) redefines the channels as the body of the conduction device while using the term “first void” and “second void” to be the channels 21 in the Specification/drawing.
Claim Rejections - 35 USC § 103
Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180142341, hereafter ‘341), in view of Zou et al. (US 20150111165, hereafter ‘165).
‘341 teaches some limitations of:
Claim 1: VAPOR-DEPOSITION CRUCIBLE (title, the claimed “A vapor deposition crucible), FIG. 1 is a diagram illustrating the structure of a crucible in an embodiment … a crucible body 1(e.g., a hollow crucible body 1) and a heat conductor 2 disposed inside the crucible body 1. The crucible body 1 is to house a vapor-deposition material (e.g., an organic light emitting material 7 in FIG. 2) ([0039], the claimed “comprising a crucible body and a heat conduction device disposed in an inside of the crucible body”);
Figs. 1 and 2 show the claimed “the crucible body comprising a crucible base and a sidewall connected to the crucible base, and wherein the heat conduction device is connected securely on the sidewall, and comprises a first set of individual channels arranged abreast and extending along an axial direction of the crucible body, the heat conduction device further comprising a second set of individual channels arranged abreast and extending along the axial direction of the crucible body, wherein each individual channel of the second set of individual channels are positioned directly below and correspond to each individual channel of the first set of individual channels, wherein the first set and the second set of the individual channels are configured to accommodate vapor deposition material; a hollow structure comprising a first void that 

    PNG
    media_image1.png
    453
    473
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Second voids)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Three sets 
of channels 
of heat 
conduction 
device)][AltContent: arrow][AltContent: textbox (First aligned 
void in all three
Channels)][AltContent: arrow][AltContent: textbox (Second voids)][AltContent: textbox (Oblique 
sidewall)][AltContent: arrow][AltContent: textbox (bottom)]











‘341 further teaches that the plurality of first through holes have one or more shapes selected from a group consisting of square, rectangle, parallelogram, and triangle ([0013]). ‘341 does not teach the other limitation of:
Claim 1: and the heat conduction device is honeycomb-shaped.

‘165 is an analogous art in the field of CRUCIBLE OF COATING MACHINE (title), organic material is vaporized at high temperature, and is depositing on a substrate ([0007]), a crucible 1 (Figs. 1-5, [0031], 2nd sentence), The heat conduction device 2 comprises one or multiple radial metal wires or metal strips 21 disposed along a radial direction of the crucible 1, and one or multiple axial metal wires or metal strips 22 disposed along an axial direction of the crucible 1 ([0031], 4th sentence). ‘165 teaches that The thermal conduction device having three-dimensional honeycomb structure is more beneficial for reducing the temperature difference in the interior of the crucible 1 and convenient for removing or placing in because the structure of the thermal conduction device is regular so that the heat conduction at the radial direction and axial direction are more uniform in the interior of the crucible 1 ([0034], 2nd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have changed the shape of the heat conductors 2 of ‘341 to honeycomb structure, as taught by ‘165, for the purpose of more beneficial for reducing the temperature difference in the interior of the crucible 1 

‘341 further teaches the limitations of:
Claim 3: the crucible includes a layered structure having two or three heating grates spaced apart and substantially parallel to each other (FIGS. 1 and 2) ([0058], the claimed “wherein the channels have a quantity of at least two”).
Claim 5: the heat conductor 2 may be made of a titanium alloy ([0065], 2nd last sentence, the claimed “wherein a material of the heat conduction device is silver, titanium, aluminum, or stainless steel”).
Claims 4 and 6: the heat conductor 2 may be made of a titanium alloy ([0065], 2nd last sentence), It minimizes the temperature and evaporation rate differences in the organic material 7 proximal to or distal to the interior surface of the crucible body 1 ([0042], 2nd sentence, it would have been obvious to choose same material as crucible material, the claimed “wherein a material of the crucible body is silver, titanium, aluminum, or stainless steel” of claim 4 and “wherein a material of the heat conduction device is same as a material of the crucible body”).
Claim 8: Fig. 1 (see illustration above) shows that “wherein an inner surface of the sidewall is oblique relative to the crucible base”; 
the radius of the cross-section of the crucible body 1 decreases from top to bottom. By having this design, the heat grates may be placed inside the crucible body 1 nd and 3rd sentences), The plurality of heat conductive bodies 21 are integrally formed, and can be conveniently taken out or disposed inside the crucible body 1. This type of heat conductor 2 facilitates cleaning of the crucible body 1 ([0047], last sentence, the claimed “and the heat conduction device comprises an outer surface completely fitting the inner surface of the sidewall, and the heat conduction device is engaged with and connected to the inner surface of the sidewall by gravity itself”).
Claim 9: The evaporated or sublimed vapor travels through the through holes 41 of the anti-bumping metal plate 4, and exits the crucible body 1 from the through holes of the crucible cover 3 ([0041], 3rd last sentence, Figs. 1-2 show one center hole, the claimed “further comprising a top lid portion disposed on the crucible body, and an outlet hole is defined in a center of the top lid portion”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘341 and ‘165, as being applied to claim 1 rejection above, further in view of Van Slyke (US 20030203638, hereafter ‘638).
The combination of ‘341 and ‘165 does not teach the limitations of:
Claim 10: further comprising a heat coil disposed around an outside of the crucible body and configured to heat the vapor deposition material.

‘638 is an analogous art in the field of Thermal physical vapor deposition apparatus with detachable vapor source(s) (title), When the source is operative, a portion of the solid organic material is vaporized, generally by sublimation, and vapor of organic material condenses on the OLED substrate or structure to form an organic layer ([0007], last sentence). ‘638 teaches that Turning to FIG. 10, a sectional view of a modified vapor source 500VS2B … in an electrically conductive container 540B which is in sealing engagement with an electrically conductive cover 526B via a container gasket 542B. The solid organic material, or at least a portion thereof, is vaporized by a vaporization induction-heating coil 580 which surrounds the container in a spaced relationship ([0093]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted induction-heating coil 580, as the heater for the crucible 1 of ‘165, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. 
In regarding to Chen ‘341, Applicants argue that the anti-bumping metal sheet 4 is totally different from the honeycomb-shaped conductive device and very thin, cannot be considered as channels that have a certain depth, see the 4th paragraph of page 10.

The three layers of heat conductor 2 of ‘341 is the claimed “heat conduction device”, not the anti-bumping metal plate 4.
Nowhere in ‘341 uses the word sheet. Rather, ‘341 disclosed “the heating grate is plate having the plurality of first through holes 22 (FIG. 4)” ([0062]). Still furthermore, there is no disclosure in Applicants Specification describe the length of the channels and significance of the length related to the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6660328 is cited for a stainless steel crucible 28 with a stainless steel screen 46 (col. 3, lines 55-64, same material of claim 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716